SMYTH, Chief Justice.
This in an interference proceeding in which priority was awarded by the Commissioner of Patents to the senior party. The invention relates to railway signal torpedoes and the controversy turns on a question of fact. Each of the tribunals of the Patent Office decided in favor of Jackson. We have examined the record and are unable to say that they were clearly wrong. In view of this, the decision of the Commissioner must be, and it is, affirmed. In re Barratt, 11 App. D. C. 177; Creveling v. Jepson, 47 App. D. C. 597; Reid et al. v. Kitselman (D. C.) 266 Fed. 255 ; Lindmark v. Hodgkinson, 31 App. D. C. 612.
Affirmed.